             Case 9:19-cr-00047-KLD Document 21 Filed 02/17/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION


     UNITED STATES OF AMERICA,
                                                    CR 19-47-M-KLD
                          Plaintiff,

     vs.                                             ORDER

     BRYAN BERG,

                          Defendant.


           Defendant has filed an unopposed Motion for Early Termination of

Probation/Supervised Release pursuant to 18 U.S.C. § 3564(c). Having considered

the factors set forth in 18 U.S.C. § 3553(a), the Court finds that early termination is

warranted by the conduct of Defendant and the interests of justice. Pursuant to Fed.

R. Crim P. 32.1(c)(2)(B) and (C), no hearing on Defendant’s unopposed motion is

required. Accordingly, and good cause appearing,

           IT IS ORDERED that Defendant’s unopposed motion is GRANTED and

//

//

//

                                            1
           Case 9:19-cr-00047-KLD Document 21 Filed 02/17/21 Page 2 of 2



Defendant’s term of probation is hereby terminated pursuant to 18 U.S.C. §

3564(c).

              DATED this 17th day of February, 2021.



                                      ________________________________
                                      Kathleen L. DeSoto
                                      United States Magistrate Judge




                                         2
